*341Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding-precedent in this circuit.
PER CURIAM:
David Wayne Smith, Jr., appeals the district court’s order denying his motion for specific performance and a sentence reduction under Fed. R. Crim. P. 35(b). We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Smith, No. 7:07-cr-00070-jct-1, 2010 WL 299487 (W.D.Va. Jan. 20, 2010). We deny Smith’s motion for transcripts at Government expense. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.